In re Disciplinary Counsel LA.St.Bar;— Other(s); applying for motion for Interim Suspension Pursuant to Rule XIX, Section 19.

ORDER

Premises Considered:
IT IS ORDERED that Michael L. Lash, be and he hereby is, suspended from the practice of law in the State of Louisiana pursuant to Rule XIX, Section 19, pending further orders of this Court.
IT IS FURTHER ORDERED that the necessary disciplinary proceedings be instituted in accordance with Rule XIX, Sections 11 and 19.
/s/ Pascal F. Calogero, Jr. Pascal F. Calogero, Jr. Chief Justice